NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               LAMAR DAMAR DOUGLAS, JR., Appellant.

                             No. 1 CA-CR 21-0082
                              FILED 12-16-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-144060-001
              The Honorable Frank W. Moskowitz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Brian R. Coffman
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Rena Glitsos
Counsel for Appellant
                            STATE v. DOUGLAS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the court, in which Presiding
Judge D. Steven Williams and Judge James B. Morse Jr. joined.


G A S S, Judge:

¶1           Lamar Douglas appeals his convictions for arson of an
occupied structure and burglary. We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           This court reviews the facts in the light most favorable to
sustaining the jury’s verdict, resolving all reasonable inferences against
Douglas. See State v. Felix, 237 Ariz. 280, 283, ¶ 2 (App. 2015).

¶3            At around 10:00 p.m., police responded to a call of a possible
fire in a Peoria apartment complex. Upon arrival, officers saw a man and
smoke inside one of the apartments. The man was Douglas. After helping
Douglas safely leave the apartment, officers detained him and read him his
Miranda rights. Douglas acknowledged those rights and continued to
answer officers’ questions.

¶4             During questioning, Douglas claimed an unknown
individual chased him after Douglas got off a bus. He then told officers he
entered the apartment around 7:30 p.m., looking for a friend. Douglas told
officers he felt the need to seek help while inside the apartment, which was
when he lit his T-shirt on fire as a signal. Approximately two and a half
hours passed between Douglas entering the apartment building and police
receiving the call of a fire.

¶5            At trial, a fire inspector said she found a lighter, a metal rod,
and a burnt T-shirt on the floor of the apartment’s guest bathroom. She also
saw the electrical outlet, the bath fan, and some drywall had been burned.
She also found burnt material in the bathroom sink and on the floor. The
property manager testified the apartment sustained fire and water damage.
She said no one had been living in the apartment unit at the time because it
was being renovated.

¶6           A jury found Douglas guilty of arson of an occupied structure
(Count 1) and burglary in the second degree (Count 2). The State dismissed


                                      2
                            STATE v. DOUGLAS
                            Decision of the Court

the allegation of dangerousness on the arson offense. The superior court
sentenced Douglas to concurrent terms of ten and a half years for Count 1
and seven and a half years for Count 2. Douglas timely appealed. This court
has jurisdiction under article VI, section 9, of the Arizona Constitution, and
A.R.S. §§ 13-4031 and 13-4033.A.1.

                                 ANALYSIS

I.     Sufficiency of the Evidence

¶7            Douglas first argues his convictions lack sufficient evidence.
Citing In re Winship, 397 U.S. 358 (1970) and Jackson v. Virginia, 443 U.S. 307
(1979), he contends the record fails to support the jury finding beyond a
reasonable doubt on two separate elements. First, he argues the evidence
does not support a finding he knowingly caused fire damage. Second, he
argues the evidence does not support a finding he entered or remained in
the apartment to cause fire damage. We disagree.

¶8              This court reviews de novo whether sufficient evidence
supports a conviction. State v. Pena, 235 Ariz. 277, 279, ¶ 5 (2014). Evidence
is sufficient if the record contains “substantial evidence” of guilt, meaning
evidence “reasonable persons could accept as sufficient to support a guilty
verdict beyond a reasonable doubt.” Id. (citation omitted).

       A.     Arson

¶9            To support Douglas’s arson conviction, substantial evidence
in the record must show: (1) Douglas knowingly and unlawfully damaged
an occupied structure; and (2) he did so by knowingly causing a fire or
explosion. See A.R.S. § 13-1704.A. Douglas specifically challenges the
knowingly and unlawfully elements because the body camera footage
shows Douglas told officers he set his T-shirt on fire to signal for help, then
put it out “right away.” Knowingly means “a person is aware or believes
that the person’s conduct is of that nature or that the circumstance exists.”
A.R.S. § 13-105(10)(b). The criminal statutes define “unlawful” as “contrary
to law or, where the context so requires, not permitted by law.” A.R.S. § 13-
105(40).

¶10           The record contains substantial evidence from which a
reasonable juror could conclude Douglas knowingly and unlawfully
damaged the apartment by knowingly causing a fire. At trial, two officers
testified they saw smoke upon arriving on scene. One officer also said
Douglas admitted he had entered the apartment and lit his T-shirt on fire
to signal for help. After the fire department left, one officer and the fire


                                      3
                           STATE v. DOUGLAS
                           Decision of the Court

inspector said they went inside the apartment and saw damage to several
items in the bathroom, including a lighter, a metal rod, and a burnt T-shirt.
They also saw burn damage to a bath fan, a ceiling fan, and an electrical
outlet.

¶11            Douglas’s argument relies heavily on his reason for setting his
T-shirt on fire: he felt he was in danger from the individual who had chased
him earlier. His motive, however, is not an element for arson of an occupied
structure. See A.R.S. § 13-1704.A; see also State v. Hunter, 136 Ariz. 45, 50
(1983) (explaining when motive is not an element of the charged crime, it
can be relevant, but not essential for conviction). Moreover, the jury was
not required to believe Douglas’s stated reasons for starting the fire. See
State v. Clemons, 110 Ariz. 555, 557 (1974) (“The principle applies equally to
the testimony of an accused because, being an interested witness, the jury
is not compelled to accept his story or believe his testimony.”). Instead,
jurors may “infer [a defendant’s mental state] from [the defendant’s]
behaviors and other circumstances surrounding the event.” State v. Noriega,
187 Ariz. 282, 286 (App. 1996). Here, after weighing all the evidence, the
jury did not find the evidence of Douglas’s stated motive outweighed the
other evidence satisfying the elements for arson.

       B.     Burglary

¶12            To sustain Douglas’s second-degree burglary conviction, the
record must show: (1) Douglas entered or remained unlawfully in a
residential structure; and (2) he did so with the intent to commit any theft
or any felony therein. See A.R.S. § 13-1507.A. To enter or remain unlawfully
“means an act of a person who enters or remains on premises when the
person’s intent for so entering or remaining is not licensed, authorized or
otherwise privileged.” A.R.S. § 13-1501(2).

¶13            The record also contains ample evidence from which a
reasonable juror could conclude Douglas committed second-degree
burglary by entering or remaining unlawfully in a residential structure with
the intent to commit arson. The State presented evidence of Douglas telling
police he entered the apartment complex and lit his T-shirt on fire to signal
for help. The manager of the complex also testified no one was supposed to
be living in the apartment, though tenants occupied other units. Because
two and a half hours passed between the time Douglas entered the
apartment and the time he started the fire, sufficient evidence supports the
conclusion Douglas remained in the apartment unlawfully.




                                      4
                            STATE v. DOUGLAS
                            Decision of the Court

¶14           Douglas also argues the State failed to present evidence of
him walking police through the sequence of events, and evidence of
whether he had any drugs or substances in his system that could have
altered his perception of events. This court, however, reviews a claim of
insufficient evidence “only to determine whether substantial evidence
supports the jury’s verdict.” State v. Cox, 217 Ariz. 353, 357, ¶ 22 (2007). This
court overturns a conviction when “there is a complete absence of probative
facts to support the conviction.” State v. Soto-Fong, 187 Ariz. 186, 200 (1996)
(quoting State v. Scott, 113 Ariz. 423, 424–25 (1976)). Because we do not find
an absence of probative facts in the record, we reject this argument.

¶15            Based on the evidence presented at trial, a reasonable jury
could have found Douglas guilty of arson and burglary. Accordingly,
sufficient evidence supports his convictions.

II.    Jury Instructions

¶16            Douglas also alleges the superior court committed
fundamental error when it failed sua sponte to give the jury a statutory
definition of “unlawful,” and in so doing, the superior court violated his
due process rights. He argues the superior court should have given the jury
the definition of “unlawful” from § 13-105(40) because it was an essential
element of the arson charge. Fundamental-error review applies because
Douglas neither requested the instruction nor objected to its absence at trial.
See State v. Bearup, 221 Ariz. 163, 168, ¶ 22 (2009); State v. Gomez, 211 Ariz.
494, 499, ¶ 20 (2005).

¶17             To obtain relief on fundamental-error review, a defendant
first must show trial error exists. State v. Escalante, 245 Ariz. 135, 142, ¶ 21
(2018). If error exists, the defendant then must establish the error: (1) went
to the foundation of the case; (2) took away a right essential to the defense;
or (3) was so egregious the defendant could not possibly have received a
fair trial. Id. An error is prejudicial when a reasonable juror could have
reached a different verdict, an inquiry requiring more than “imaginative
guesswork.” Id. at 144, ¶ 31.

¶18          Here, the superior court correctly instructed the jury: arson of
an occupied structure required proof Douglas “knowingly and unlawfully
damaged an occupied structure” and “did so by knowingly causing a fire.”
See A.R.S. § 13-1704. This court has said the term “unlawfully” is a
commonly understood term requiring no further definition. See State v.
Belcher, 161 Ariz. 133, 134 (App. 1989). For the same reason, we reject
Douglas’s argument. The superior court, therefore, did not err, let alone



                                       5
                          STATE v. DOUGLAS
                          Decision of the Court

commit fundamental error. See State v. Doerr, 193 Ariz. 56, 65, ¶ 35 (1998)
(“Where the law is adequately covered by instructions as a whole, no
reversible error has occurred.”).

                              CONCLUSION

¶19          We affirm Douglas’s convictions.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       6